Case 2:19-cr-00219 Document 1 Filed 09/03/19 Page 1 of 1 PagelD #: 1

 

FILED
+ =3 2019

  
 

UNITED STATES DISTRICT COURT FOR TH
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

CHARLESTON
‘iyo. — PORYS Diet Cour
Southem District of West Virginia
UNITED STATES OF AMERICA puthorn Dist
¢
Vv. CRIMINAL NO. 2 7-co2 14

 

21 U.S.C. § 841 (a) (1)

ROBERT THOMAS,
also known as “Zombie”

INFORMATION

(Possession with Intent to Distribute 50 Grams or
More of Methamphetamine)

The United States Attorney Charges:

On or about January 17, 2017, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant ROBERT THOMAS, also known as “Zombie”,
knowingly and intentionally possessed with intent to distribute 50
grams or more of methamphetamine, its salts, isomers, and salts of
its isomers, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section
841 (a) (1).

MICHAEL B. STUART
United States Attorney

By: SOU stings

RYAN A. SAUNDERS
Assistant United States Attorney
